Citation Nr: 1454588	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10 42-252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  He is in receipt of the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010, VA provided the Veteran with a medical examination for his claims of entitlement to service connection for a lower back disability and vertigo.  The resultant opinions, however, are inadequate.

With regard to the claimed back disability, the February 2010 VA examiner opined that the current diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine are not related to service.  The rationale was that a chronic back disability was not diagnosed in service or shortly thereafter.  

This opinion does not reflect adequate consideration and discussion of the Veteran's competent report on the onset of his back pain symptoms in service and the continuity of such symptoms following discharge.  The Veteran's testimony is credible as a report of back pain in service as such was noted at his discharge examination and during a post-service VA examination in September 1969 (where he reported a history of back pain since April 1969).  
A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new opinion is needed, and it must be based on the relevant clinical examination reports, applicable medical principles, the Veteran's pertinent history, his competent report as to his observable symptoms in service and thereafter.  

With regard to the claimed disability of vertigo (claimed as dizziness), the February 2010 examiner provided a current diagnosis of benign positional vertigo.  The examiner stated, "It is my opinion that the Veteran's current condition is at least as likely as not a preexisting condition (before joining active service), and there is not aggravation during active service as per the service records."

This statement appears to suggest that the disability of benign positional vertigo pre-existed service, but this is not entirely clear to the Board.  Also, the opinion is not expressed in a manner that satisfies the onerous test of "clear and unmistakable evidence" that a pre-existing disorder was not aggravated by service.  

The Board further observes that subsequent to the February 2010 VA examination, the Veteran provided additional testimony regarding his dizziness symptoms.  At the April 2014 hearing, he testified that dizziness symptoms were noticeably worse shortly after he left service.  

For these reasons, the examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A new examination, with medical opinions based on full consideration of the Veteran's documented medical history and lay assertions and supported by clearly-stated rationale, is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all treatment obtained for his back and vertigo conditions since April 2014.  All identified treatment records must be obtained and associated with the claims file.  The Veteran should be notified of VA's inability to obtain any identified records.

2.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA examination(s) by an appropriate medical professional(s).  The entire claims file, to include all electronic files and a copy of this Remand, must be reviewed by the examiner(s).  

Based on the information contained in the claims file, including this remand, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability had its onset in or is related to his active service?

b) Is it at least as likely as not that the Veteran's current degenerative joint disease had onset within a year of service discharge?

In answering this question, the examiner is to consider the medical evidence and lay assertions by the Veteran regarding his back problems in service and the continuity of back symptoms since service.  This includes the Veteran's service treatment records that note 'back trouble' and the September 1969 VA examination report conducted one month after discharge.  

c) Is the evidence both clear and unmistakable (i.e., it is undebatable; this is an onerous test, there can be no evidence to the contrary) that the Veteran's benign positional vertigo existed prior to his entrance into active duty in January 1967?

d) If so, is there clear and unmistakable evidence that the pre-existing benign positional vertigo did not undergo any permanent increase in severity during his service, i.e., was not aggravated during such service?

If there was an increase in the severity of this disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

e) If it is not clear and unmistakable that benign positional vertigo pre-existed service AND was not aggravated in service, then is it at least as likely as not (a 50 percent or greater probability), that the benign positional vertigo had onset in service or is causally related to service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



